Wells, J., orally.
— It is true that a party of record cannot be a witness. But that rule does not extend to a trustee, situated as Dean was. If he was inadmissible, he would be so equally, whether offered by the plaintiff or by the defendant, and it would be in the power of a plaintiff always to exclude a witness, who happened to be indebted to the defendant, by merely summoning him as trustee.
*496Dean was not a litigant; he had no interest in the event of the suit, and under the conditional agreement of the parties, his affidavit was rightfully received.